                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                          Case No. 15-cr-00247-EMC-1
                                   8                    Plaintiff,
                                                                                            ORDER GRANTING DEFENDANT’S
                                   9             v.                                         MOTION FOR COMPASSIONATE
                                                                                            RELEASE
                                  10     ROY BARNINGHAM,
                                                                                            Docket No. 88
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Defendant Roy Barningham has moved for compassionate release pursuant to 18 U.S.C. §

                                  15   3582(c)(1)(A)(i). Having reviewed the parties’ briefs and accompanying submissions, the Court

                                  16   hereby GRANTS Mr. Barningham’s motion.

                                  17          The Court rejects the government’s argument that Mr. Barningham has failed to exhaust

                                  18   his administrative remedies. Mr. Barningham filed a reduction-in-sentence request on May 14,

                                  19   2019. There was no response to that request after thirty days. Accordingly, under 18 U.S.C. §

                                  20   3582(c)(1)(A), that request was administratively exhausted. See 18 U.S.C. § 3582(c)(1)(A)(i)

                                  21   (providing that a court may reduce the term of imprisonment “upon motion of the defendant after

                                  22   the defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of

                                  23   Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of such

                                  24   a request by the warden of the defendant’s facility, whichever is earlier”) (emphasis added). That

                                  25   the Bureau of Prisons subsequently denied the RIS request on July 9, 2019, see Vickers Decl., Ex.

                                  26   D, does not change the fact that administrative exhaustion had already taken place.

                                  27          The Court also finds that there are “extraordinary and compelling reasons warrant[ing]” a

                                  28   reduction. 18 U.S.C. § 3582(c)(1)(A)(i). That is, based on the record submitted, Mr. Barningham
                                   1   suffers from a serious physical or medical condition that substantially diminishes his ability to

                                   2   provide self-care within the environment of a correctional facility and from which he is not

                                   3   expected to recover. See U.S.S.G. § 1B1.13, Note 1. The Court has also considered the factors set

                                   4   forth in 18 U.S.C. § 3553(a) to the extent that they are applicable in determining whether a

                                   5   reduction is appropriate. See 18 U.S.C. § 3582(c)(1)(A)(i). This includes but is not limited to

                                   6   “whether the defendant is a danger to the safety of any other person or to the community.”1

                                   7   U.S.S.G. § 1B1.13, Note 4; see also 18 U.S.C. § 3553(a)(2) (referring to a need for the sentence

                                   8   imposed “to protect the public from further crimes of the defendant”). There is no convincing

                                   9   evidence that given Mr. Barningham’s age, physical condition, and underlying offense, he poses a

                                  10   danger to the community. And he has served nearly all his sentence, and so the goal of

                                  11   punishment is satisfied.

                                  12             Accordingly, the Court grants Mr. Barningham’s motion. The only issue remaining is
Northern District of California
 United States District Court




                                  13   what is an appropriate reduction in sentence. Section 3582(c)(1)(A) allows for imposition of a

                                  14   term of probation with or without conditions that does not exceed the unserved portion of the

                                  15   original term of imprisonment. Mr. Barningham has asked to be resentenced to a term of

                                  16   probation on home confinement (with electronic monitoring) for the remaining period of his

                                  17   custodial sentence. See Mot. at 1, 11-12. Mr. Barningham states his “current statutory release

                                  18   date is projected to be August 27, 2020,” Mot. at 5, and the government does not contend

                                  19   otherwise. The Court finds that the sentence Mr. Barningham seeks is “sufficient, but not greater

                                  20   than necessary,” to comply with the U.S. Code. 18 U.S.C. § 3553(a).

                                  21   ///

                                  22   ///

                                  23   ///

                                  24   ///

                                  25   ///

                                  26   ///

                                  27

                                  28   1
                                           In its papers, the government does not appear to make a claim of a danger to safety.
                                                                                           2
                                   1          Defense counsel shall confer with the government and probation and submit a proposed

                                   2   order forthwith.

                                   3          This order disposes of Docket No. 88.

                                   4

                                   5          IT IS SO ORDERED.

                                   6

                                   7   Dated: February 20, 2020

                                   8

                                   9                                                  ______________________________________
                                                                                       EDWARD M. CHEN
                                  10                                                   United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      3
